DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0004906 A1 to Chi et al.
As to claim 1, Chi discloses a flexible display screen system comprising:
an article comprising a flexible material (Fig. 3, paragraph 0084, where body (105) is a flexible material);
at least one flexible display screen secured on the flexible material (Fig. 3, paragraph 0085, where display (151) is a flexible display secured to body (105));
at least one motive device and linkage to apply a force on the flexible material to cause the flexible material to flex or bend in a controlled manner (Fig. 1 and 2, paragraphs 0067-0071, where controller (180) controls the actuator (200) to change the shape of the body (105) of mobile terminal (100));
a computer system configured to provide image information for controlling a display of images on the flexible display screen, wherein the images displayed on the flexible display screen correspond with an amount of flex or bend of the flexible material by the at least one motive device and linkage (Fig. 1 and 12-15, paragraphs 0132-0135, where controller (180) controls actuator (200) to bend the body (105) corresponding to the images displayed on display (151)).
As to claim 2, Chi discloses the system, wherein the computer system is configured to provide image information for providing a plurality of different images corresponding to a respective plurality of different amounts of flex or bend of the flexible material (Fig. 12-15, paragraphs 0132-0135, where different images are provided by different amounts of flex as shown in the figures).
As to claim 3, Chi discloses the system, wherein the computer system comprises one or more processor systems connected to the motive device to electronically control an amount of the flex or bend of the flexible material (Fig. 1-3, paragraphs 0068-0071, where controller (180) controls actuator (200) to control the amount of flex or bend of body (105)).
As to claim 4, Chi discloses the system wherein the force applied by the at least one motive device and linkage causes the at least one flexible display screen to flex or bend with the material (Fig. 1-3, paragraphs 0083-0084, where when actuator (200) bends body (105), the display (151) also bends).
As to claim 5, Chi discloses the system, further comprising at least one sensor for providing at least one sensing signal in response to sensing a predefined condition, wherein the computer system 45comprises one or more processor systems connected to the motive device to electronically control an amount of the flex or bend of the flexible material dependent upon the sensing signal (Fig. 1 and 8-10, paragraphs 0121-0128, where pressure sensor (143) is connected to controller (180) and based on its sensed signal, the controller (180) controls the actuator (200) to bend or flex body (105)).
As to claim 6, Chi discloses the system, wherein the at least one sensor is configured for sensing a condition of the environment of or around the at least one flexible display screen or a condition of a user of the flexible display screen system (Fig. 1 and 8-10, paragraphs 0121-0128, where pressure sensor (143) measures the pressure applied by the user when holding mobile terminal (100)).
As to claim 7, Chi discloses the system, wherein the at least one sensor is configured for sensing one or more of motion, flexure, proximity, light or temperature (Fig. 1, paragraph 0039, where sensing unit (140) includes a proximity sensor (141), acceleration sensor (142), and pressure sensor (143)).
As to claim 8, Chi discloses the system, wherein the at least one sensor is configured to sense the location of a person or of an object in a vicinity of the sensor, and wherein the one or more processor systems control the motive device to flex or bend the flexible material to direct the flexible display screen in an orientation dependent upon the sensed location of the person or of the object (Fig. 1 and 16, paragraphs 0136-0137, where when proximity sensor (141) senses the user’s hand approaching display (151), the display (151) is transformed to its original shape or a shape easily held by the user).
As to claim 9, Chi discloses the system, wherein the one or more processor systems control the motive device to flex or bend the flexible material to a state that is better for viewing images on the at least one flexible display screen at the sensed location of the person or of the object (Fig. 1 and 16, paragraphs 0136-0137, where when proximity sensor (141) senses the user’s hand approaching display (151), the display (151) is transformed to its original shape or a shape easily held by the user, making it easier for viewing).
As to claim 10, Chi discloses the system, wherein the one or more processor systems control the motive device to flex or bend the flexible material to a state that at least partially inhibits viewing images on the at least one flexible display screen at the sensed location of the person or of the object (Fig. 6-11, paragraphs 0116-0129, where body (105) is flexed or bent in a state that partially inhibits viewing based on the sensed location of a person by acceleration sensor (142) and pressure sensor (143)).
As to claim 11, Chi discloses the system, wherein the computer system comprises one or more processor systems configured to control the at least one motive device to flex or bend the flexible material dependent upon the images displayed on the flexible display screen (Fig. 12-16, paragraphs 0132-0137, where the shape of the body (105) is controlled by actuator (200) based on the images displayed on display (151)).
As to claim 13, Chi discloses the system, wherein the computer system comprises one or more processor systems configured to control the images displayed on the flexible display screen dependent upon the amount of flex or bend of the flexible material by the at least one motive device (Fig. 12-16, paragraphs 0132-0137, where the shape of the body (105) is controlled by actuator (200) based on the images displayed on display (151)).
As to claim 14, Chi discloses the system, wherein the at least one motive device comprises at least one motor, actuator or solenoid (Fig. 1, paragraph 0022, actuator (200)).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2016/0026219 A1 to Kim et al.
As to claim 17, Kim discloses a flexible display screen system comprising:
an article comprising a flexible material (Fig. 2A and 2B, paragraph 0119, where case (101) is a flexible material);
a plurality of flexible display screens secured on the flexible material (Fig. 3A-4C, paragraphs 0156-0165, where flexible display unit (151) has display parts (A-C));
a computer system connected to the plurality of flexible display screens to separately control each of the flexible display screen relative to each other flexible display screen of the plurality of flexible display screens to provide a different image on each of the plurality of flexible display screens (Fig. 1, 3A and 10-11B, paragraphs 0236-0248, where controller (180) controls images displayed on display parts (A-C) on flexible display unit (151)).
As to claim 18, Kim discloses the system, further comprising an electronic memory configured to store a plurality of different images, wherein the computer system is configured to selectively display one or more of the different images from the plurality of different images stored by the electronic memory (Fig. 1, paragraph 0059, where memory (170) stores images).
As to claim 19, Kim discloses the system, further comprising an electronic memory configured to store a plurality of different images, wherein the computer system is configured to selectively display the plurality of the different images on a respective plurality of different flexible display screens of the plurality of flexible display screens (Fig. 1, 3A and 10-11B, paragraphs 0236-0248, where different images are displayed on the display parts (A-C) of flexible display unit (151)).
As to claim 20, Kim discloses the system, wherein the article is configured to be worn by the user (Fig. 1-2B, paragraphs 0069-0070, where portable electronic device (100) is wearable).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0004906 A1 to Chi et al. in view of U.S. Patent Pub. No. 2010/0117975 A1 to Cho.
As to claim 15, Chi is deficient in disclosing the system, wherein the flexible material comprises a wearable article and wherein the at least one motive device comprises at least one mechanical mechanism arranged to selectively deliver a person wearing the wearable article a haptic signal or an electric shock.
However, Cho discloses the system, wherein the flexible material comprises a wearable article and wherein the at least one motive device comprises at least one mechanical mechanism arranged to selectively deliver a person wearing the wearable article a haptic signal or an electric shock (Fig. 1 and 21, paragraphs 0053-0054 and 0095-0098, where haptic module (157) provides a haptic signal to the wearable article (331, 333) and flexible display (335)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the flexible display screen system as taught by Chi by including a flexible material comprising a wearable article with a mechanical mechanism which delivers a haptic signal as taught by Cho.  The suggestion/motivation would have been in order to communicate different sensations to the user wearing the device (Cho, paragraphs 0053-0054).
As to claim 16, Chi discloses a flexible display screen system comprising:
47a computer system configured to provide image information for controlling a display of images on the flexible display screen, wherein the images displayed on the flexible display screen correspond with the one or more haptic signals or the electric shocks delivered to the user (Fig. 1 and 12-19, paragraphs 0055-0057 and 0131-0135, where controller (180) controls haptic module (154) to corresponding to the images displayed on display (151)).
Chi is deficient in disclosing an article comprising a flexible material, the article configured to be worn by a user;
at least one flexible display screen secured on the flexible material;
at least one mechanical mechanism arranged to selectively deliver the user one or more haptic signals or electronic shocks when the user is wearing the wearable article.
However, Cho discloses an article comprising a flexible material, the article configured to be worn by a user (Fig. 21, paragraphs 0095-0098, where bodies (331, 333) are the flexible material);
at least one flexible display screen secured on the flexible material (Fig. 21, paragraphs 0095-0098, where flexible display (335) is secured to bodies (331, 333));
at least one mechanical mechanism arranged to selectively deliver the user one or more haptic signals or electronic shocks when the user is wearing the wearable article (Fig. 1 and 21, paragraphs 0053-0054 and 0095-0098, where haptic module (157) provides a haptic signal to the wearable article (331, 333) and flexible display (335)).  In addition, the same motivation is used as claim 15.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the one or more processor systems are configured to control the at least one motive device to flex or bend the flexible material in a rounded or partially spherical shape upon the images on the flexible display screen displaying a round or spherical object”, in combination with the other limitations set forth in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627